Citation Nr: 1511499	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 2011 for service connection for tinnitus, to include on the basis of clear and unmistakable error in a February 1, 2006 rating decision.   

2.  Entitlement to an effective date prior to January 31, 2011 for service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error in a February 1, 2006 rating decision.   

3.  Entitlement to service connection for a pulmonary disease, to include asbestosis and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  This decision granted entitlement to service connection for bilateral hearing loss and tinnitus, effective from January 31, 2011, and denied entitlement to service connection for asbestosis and COPD.  

The issue of service connection for a pulmonary disease is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The final February 1, 2006 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, did not involve an undebatable error that would have led to a different result if such an error were not made.  

2.  The Veteran's initial request to reopen his claims for service connection for bilateral hearing loss and tinnitus was received on January 31, 2011.  


CONCLUSIONS OF LAW

1.  The February 1, 2006 rating decision that denied entitlement to service connection for tinnitus was not clearly and unmistakably erroneous, and the proper effective date for service connection for this disability is January 31, 2011.  38 U.S.C.A. § 5019A; 38 C.F.R. §§ 3.105(a), 3.400.

2.  The February 1, 2006 rating decision that denied entitlement to service connection for bilateral hearing loss was not clearly and unmistakably erroneous, and the criteria for an effective date earlier than January 31, 2011, have not been met.  38 U.S.C.A. § 5019A (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

However, these appeals arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record shows that the Veteran was provided adequate VCAA notice in a February 2011 prior to the adjudication of his claims.  

Moreover, the VCAA is inapplicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Clear and Unmistakable Error

The Veteran contends that service connection for his bilateral hearing loss and tinnitus should be effective from his original claim received on June 13, 2005.  He argues that the February 1, 2006 rating decision that denied entitlement to service connection for hearing loss and tinnitus contained clear and unmistakable error.  Specifically, the Veteran points out that he had submitted a favorable opinion from his family doctor in regards to hearing loss and tinnitus.  He contends that if this was not sufficient to support an allowance, it was at least sufficient to require VA to provide him with an examination and opinion.  Instead, he was not given an examination, and his claim was denied on the record.  

Entitlement to service connection for bilateral hearing loss and tinnitus was denied in a February 1, 2006 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a February 13, 2006 letter.  

No further communication was received from the Veteran until documents, including a new claim, that were date stamped as having been received on January 31, 2012, but were apparently received on January 31, 2011 (as evidenced by a February 2011 letter from the RO).

Because no notice of disagreement or additional evidence was received within one year of the notice of the February 2006 decision; it became final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c) (2014).  

Previous determinations that are final and binding, including decisions of service connection and other matters will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims has provided a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Board is to consider only the evidence on file at the time of the challenged decision.  Russell, 3 Vet. App. at 314.  The evidence need not have been specifically addressed or discussed by RO's decision.  

The laws at the time of the RO decision are considered in determining whether there was CUE.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010).

The laws and regulations governing the award of service connection for hearing loss and tinnitus are essentially unchanged since February 2006.  They state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The evidence considered by the RO in the February 1, 2006 rating decision included the Veteran's service treatment and personnel records; a June 2005 letter in which a private physician stated without elaboration that the Veteran's tinnitus and hearing loss were more likely than not caused and aggravated by his work in the Navy; and treatment records from the same physician and others showing reports of normal hearing and no complaints of tinnitus or hearing loss.  

Also of record was the Veteran's forma claim in which he reported treatment for hearing loss and tinnitus in service and from the private physician who had provided the June 2005 letter.

The RO noted that the Veteran's service treatment records were negative for evidence of hearing loss, and that his hearing was normal at discharge.  The June 2005 opinion was also noted, but the RO observed that the Veteran had denied hearing problems in the accompanying treatment records, and that there was no evidence of a hearing examination in those records.  Therefore, the RO determined that neither the hearing loss nor tinnitus was occurred in or caused by service.  

Although the June 2005 letter provided competent evidence linking claimed tinnitus and hearing loss to service; there was no evidence showing current hearing loss as defined in 38 C.F.R. § 3.385; nor did it provide any rationale for its opinions.  Given these deficiencies and the fact that the treatment records did not show current disabilities and contained some evidence that the Veteran did not have those disabilities; the June 2005 opinion did not require the RO to grant the Veteran's claims.

The Veteran contends that the RO failed in its duty to assist him, in that he was not afforded a VA hearing examination.  However, a failure in the duty to assist can never form the basis of a valid claim of clear and unmistakable error, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision and it is not undebatable that an examination would have established the Veteran's claims.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); Tetro v. West, 13 Vet. App. 404 (2000); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002). 

The remainder of the Veteran's argument is that the RO was not qualified to disregard the June 2005 medical opinion.  However, the RO did consider the opinion but gave greater weight to the service and post-service treatment records.  In essence, the Veteran's argument amounts to disagreement as to how the facts were weighed or evaluated, which does not constitute clear and unmistakable error.  

The February 1, 2006 rating decision considered the correct evidence and did not involve an undebatable error that would have led to a different result if such an error were not made.  Hence, it was not the product of clear and unmistakable error.

After the Veteran was notified of the February 2006 rating decision, he did not submit any additional communication with VA until documents that were stamped as received in February and March 2011 and January 31, 2012.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The February 2012 rating decision that reopened the Veteran's claims and granted service connection for bilateral hearing loss and tinnitus assigned an effective date of January 31, 2011.  There is no legal basis for an earlier effective date.  


ORDER

Entitlement to an effective date prior to January 31, 2011 for service connection for tinnitus, to include on the basis of clear and unmistakable error in a February 1, 2006 rating decision is denied. 

Entitlement to an effective date prior to January 31, 2011 for service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error in a February 1, 2006 rating decision is denied.


REMAND

In a June 2008 evaluation report, a private physician noted that the Veteran had asbestos exposure both in the Navy and in civilian life.  A chest X-ray shows increased interstitial markings at both lower lung zones, and calcific densities were noted at the left perihilar zone.  

The diagnoses included asbestosis and obstructive lung disease.  The examiner stated that the diagnosis of asbestosis, within a reasonable degree of medical certainty, is based on the Veterans' chest X-ray, pulmonary function tests, physical examination, and work history.  This examiner was also noted to be a Diplomate of the American Board of Internal Medicine and Pulmonary Diseases. 

The Veteran was also afforded a VA internal medicine examination in November 2011.  The examiner stated that the claims folder was reviewed.  An X-ray study obtained in conjunction with the examination was negative for an active disease.  A computed tomography scan was also obtained, and the results showed that the lungs were clear with no pleural calcifications, and no evidence to support a finding of asbestosis or chronic obstructive pulmonary disease.  The Veteran also underwent pulmonary function testing.  

The examiner opined that it was less likely than not that the Veteran's disabilities were due to active service.  The rationale was that the Veteran did not have asbestosis.  As for the COPD, the number one cause was smoking, and the Veteran had smoked for ten years.  The final question on the examination form, which was an opinion regarding conflicting medical evidence, was not answered.  

Although the November 2011 examiner states that the claims folder was reviewed and cites to the June 2008 report to show that the Veteran has a history of smoking, this examiner did not attempt to explain the discrepancies between the June 2008 diagnosis of asbestosis and the November 2011 finding that the Veteran does not have asbestosis.  Clarification is needed as to whether the prior diagnoses were made in error or the diagnosed diseases are in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the November 2011 VA examiner to review the record and discuss whether the June 2008 diagnoses have gone into remission or were made in error.

If the diseases are in remission the examiner should provide opinions as to whether the identified asbestos is, at least as likely as not, in whole or part, the result of in-service asbestos exposure; and whether COPD is proximately due to the asbestos or aggravated by asbestos.

If asbestosis aggravated COPD, the examiner should note whether there is medical evidence created prior to aggravation or between the time of aggravation and the current level of disability, that shows a baseline of COPD prior to aggravation.

If the November 2011 examiner is no longer available, another physician should review the record and provide the necessary opinions.  

The examiner should provide reasons for all opinions.  If the examiner is unable to be provide an opinion without resort to speculation, the examiner must provide reasons for the inability to provide the needed opinion and whether the inability is due to the limits of medical knowledge or there is additional medical evidence that would permit the opinion to be provided.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


